Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 1 of 23 PageID #: 4701



                    IN THE UNITED STATES DISTRICT FOR THE
                         EASTERN DISTRICT OF TEXAS,
                              SHERMAN DIVISION

    JASON LEE VAN DYKE,                            §
        Plaintiff,                                 §
    v.                                             §

                                    §
    THOMAS CHRISTOPHER              §                              NO. 4:18-CV-247-ALM
    RETZLAFF, a/k/a DEAN            §
    ANDERSON, d/b/a BV FILES, VIA   §
    VIEW FILES, L.L.C., and VIAVIEW §
    FILES,                          §
         Defendants                 §

                        RETZLAFF’S RESPONSES TO VAN DYKE’S
                          REQUESTS FOR PRODUCTION 1-13
    TO:    Jason Lee Van Dyke, Plaintiff Pro Se.



    REQUEST FOR PRODUCTION NO. 1:

            If the identity of Dean Anderson is known to you, produce any and all documents
    demonstrating the true legal name and physical address of Dean Anderson. If you and Dean
    Anderson are one and the same person, you should respond to this request by producing a
    photocopy of the front of your driver’s license, state identification card, or passport. For
    the purpose of this request, Dean Anderson is the person who utilizes, or who previously
    utilized, the following email address: dean714@yandex.com.

    RESPONSE: Answer. Retzlaff cannot be compelled to disclose the identity(ies) of
              anonymous speakers—either himself or anyone else—against which the
              First Amendment robustly protects. Watchtower Bible and Tract Soc. of
              New York v. Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v.
              American Constitutional Law Foundation, Inc., 525 U.S. 182 (1999).

                          [A]n author is generally free to decide whether or not to
                          disclose his or her true identity…. [A]n author’s decision
                          to remain anonymous, like other decisions concerning
                          omissions or additions to the content of a publication, is
                          an aspect of the freedom of speech protected by the First
                          Amendment.
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 2 of 23 PageID #: 4702



                McIntyre v. Ohio Elections Comm., 514 U.S. 334, 341-42. (1995). “Under
                our Constitution, anonymous pamphleteering is not a pernicious, fraudulent
                practice, but an honorable tradition of advocacy and dissent.” Id. at 356. A
                court order—even when issued at the behest of a private party—constitutes
                state action. New York Times v. Sullivan, 364 U.S. 254, 265 (1964). Thus,
                the amputation of a speaker’s First Amendment right of anonymity is
                subject to limitations with constitutional timbre. It is well settled that this
                principle applies equally to anonymous speech on the Internet. The “BV
                Files” authors, whoever they are, have a First Amendment right to publish
                their opinions on the Internet anonymously. Reno v. ACLU, 521 U.S. 844,
                853 (1997); see also ApolloMedia Corp. v. Reno, 19 F. Supp. 1081 (N.D.
                Cal. 1998) (protecting anonymous denizens of www.annoy.com, a website
                “created and designed to annoy” legislators), aff’d by ApolloMedia Corp.
                v. Reno, 526 U.S. 1061 (1999). Any order to destroy a speaker’s anonymity
                is subject to constitutional limitations. New York Times, 364 U.S. at 265.
                Because compelled identification affects the First Amendment right of
                anonymous speakers to remain anonymous, justification for an incursion
                upon that right requires proof of a compelling interest. McIntyre, 514 U.S.
                at 347.

                The person seeking to discover the identity of an anonymous speaker has
                the burden to show:

                (i)     The issue on which discovery is sought is not just relevant, but goes
                        to the heart of the plaintiff’s case;

                (ii)    Disclosure of the identity of the anonymous speaker is necessary
                        because the party seeking disclosure is likely to prevail on all other
                        issues in the case; and

                (iii)   The party seeking disclosure has exhausted all other means.

                See United States v. Caporale, 806 F.2d 1487 (11th Cir. 1986); Miller v.
                Transamerican Press, 621 F.2d 721, 726 (5th Cir. 1980). Until plaintiff has
                made the required showings, any compelled disclosure of documents that
                would destroy the speaker’s aanonymity is premature.

                OBJECTION: Further, the documents sought are not relevant to any
                party’s claims or defenses and not reasonably calculated to the lead to the
                discovery of admissible evidence. FED. R. CIV. P. 26(b)(1). The request
                is vague and ambiguous; also calls for Retzlaff to create documents that do
                not exist.

                OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                his rights under the Fifth Amendment due to Van Dyke having made police
                reports against Retzlaff regarding the subject of this discovery request. See
                attached Exhibits 1 and 2.

                                                                                             2
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 3 of 23 PageID #: 4703



    REQUEST FOR PRODUCTION NO. 2:

           Produce any material relating to the registration or registration renewal of the
    following domain name: viaviewfiles.net. Plaintiff only requests documents relating to
    services rendered on or which continued after March 1, 2018.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) term “material”
              does not describe with reasonable particularity the item or category of items
              to be produced, as required. FED. R. CIV. P. 34(b)(1)(A); Parsons v.
              Jefferson-Pilot Corp., 141 F.R.D. 408, 412 (M.D.N.Y. 1992). “Although a
              [party] should not be denied access to information necessary to establish her
              claim, neither may a [party] be permitted to go fishing.” Surles v.
              Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). Further, the
              documents sought are not relevant to any party’s claims or defenses and not
              reasonably calculated to the lead to the discovery of admissible evidence.
              FED. R. CIV. P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.


    Answer.    Retzlaff cannot be compelled to disclose the identity(ies) of anonymous
                  speakers—either himself or anyone else—against which the First
                  Amendment robustly protects. Watchtower Bible and Tract Soc. of New
                  York v. Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v.
                  American Constitutional Law Foundation, Inc., 525 U.S. 182 (1999).

                         [A]n author is generally free to decide whether or not to
                         disclose his or her true identity…. [A]n author’s decision
                         to remain anonymous, like other decisions concerning
                         omissions or additions to the content of a publication, is
                         an aspect of the freedom of speech protected by the First
                         Amendment.

                  McIntyre v. Ohio Elections Comm., 514 U.S. 334, 341-42. (1995). “Under
                  our Constitution, anonymous pamphleteering is not a pernicious, fraudulent
                  practice, but an honorable tradition of advocacy and dissent.” Id. at 356. A
                  court order—even when issued at the behest of a private party—constitutes
                  state action. New York Times v. Sullivan, 364 U.S. 254, 265 (1964). Thus,
                  the amputation of a speaker’s First Amendment right of anonymity is
                  subject to limitations with constitutional timbre. It is well settled that this
                  principle applies equally to anonymous speech on the Internet. The “BV
                  Files” authors, whoever they are, have a First Amendment right to publish
                  their opinions on the Internet anonymously. Reno v. ACLU, 521 U.S. 844,
                  853 (1997); see also ApolloMedia Corp. v. Reno, 19 F. Supp. 1081 (N.D.

                                                                                               3
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 4 of 23 PageID #: 4704



                  Cal. 1998) (protecting anonymous denizens of www.annoy.com, a website
                  “created and designed to annoy” legislators), aff’d by ApolloMedia Corp.
                  v. Reno, 526 U.S. 1061 (1999). Any order to destroy a speaker’s anonymity
                  is subject to constitutional limitations. New York Times, 364 U.S. at 265.
                  Because compelled identification affects the First Amendment right of
                  anonymous speakers to remain anonymous, justification for an incursion
                  upon that right requires proof of a compelling interest. McIntyre, 514 U.S.
                  at 347.

                  The person seeking to discover the identity of an anonymous speaker has
                  the burden to show:

           (i)    The issue on which discovery is sought is not just relevant, but goes to the
                  heart of the plaintiff’s case;

                  (ii)    Disclosure of the identity of the anonymous speaker is necessary
                          because the party seeking disclosure is likely to prevail on all other
                          issues in the case; and

                  (iii)   The party seeking disclosure has exhausted all other means.

                  See United States v. Caporale, 806 F.2d 1487 (11th Cir. 1986); Miller v.
                  Transamerican Press, 621 F.2d 721, 726 (5th Cir. 1980). Until plaintiff has
                  made the required showings, any compelled disclosure of documents that
                  would destroy the speaker’s anonymity is premature.




    REQUEST FOR PRODUCTION NO. 3:

            Produce any [word or phrase apparently omitted] relating to any website hosting
    services purchased or for renewed by Defendant. Plaintiff only requests documents
    relating to services rendered on or which continued after March 1, 2018.

    RESPONSE: Objection. The request’s apparent omission of a key term or phrase causes
              the request to fail to describe with reasonable particularity the item or
              category of items to be produced, as required. FED. R. CIV. P. 34(b)(1)(A);
              Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408, 412 (M.D.N.Y. 1992).
              “Although a [party] should not be denied access to information necessary
              to establish her claim, neither may a [party] be permitted to go fishing.”
              Surles v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007).
              Further, the documents sought are not relevant to any party’s claims or
              defenses and not reasonably calculated to the lead to the discovery of
              admissible evidence. FED. R. CIV. P. 26(b)(1).




                                                                                              4
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 5 of 23 PageID #: 4705



                  Answer. Subject to, and without waiving, the foregoing objection—and
                  assuming the omitted word or phrase is “documents” or “material”—
                  Retzlaff refers plaintiff to his answer and objections to Interrogatory No. 1.




    REQUEST FOR PRODUCTION NO. 4:

           Produce any material relating to any services purchased by Defendant from
    Cloudflare, Inc. Plaintiff only requests documents relating to services rendered or which
    continued after March 1, 2018.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) term “material”
              does not describe with reasonable particularity the item or category of items
              to be produced, as required. FED. R. CIV. P. 34(b)(1)(A); Parsons v.
              Jefferson-Pilot Corp., 141 F.R.D. 408, 412 (M.D.N.Y. 1992). “Although a
              [party] should not be denied access to information necessary to establish her
              claim, neither may a [party] be permitted to go fishing.” Surles v.
              Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). Further, the
              documents sought are not relevant to any party’s claims or defenses and not
              reasonably calculated to the lead to the discovery of admissible evidence.
              FED. R. CIV. P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.


                  Answer. Subject to, and without waiving, the foregoing objection, no
                  documents responsive to the request as propounded are within Retzlaff’s
                  actual or constructive possession.




    REQUEST FOR PRODUCTION NO. 5:

            Produce any material containing the name of any person who pays for any services
    (of any nature, type, and description) relating to BV Files.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) term “material”
              does not describe with reasonable particularity the item or category of items
              to be produced, as required. FED. R. CIV. P. 34(b)(1)(A); Parsons v.
              Jefferson-Pilot Corp., 141 F.R.D. 408, 412 (M.D.N.Y. 1992). “Although a
              [party] should not be denied access to information necessary to establish her

                                                                                              5
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 6 of 23 PageID #: 4706



                  claim, neither may a [party] be permitted to go fishing.” Surles v.
                  Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). Further, the
                  documents sought are not relevant to any party’s claims or defenses and not
                  reasonably calculated to the lead to the discovery of admissible evidence.
                  FED. R. CIV. P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.


                  Answer. Subject to, and without waiving, the foregoing objection, Retzlaff
                  refers plaintiff to his answer to Interrogatory No. 1.




    REQUEST FOR PRODUCTION NO. 6:

            Produce any material and communication relating to Plaintiff that you have sent to
    or received from KLR. The scope of this request is materials and communications sent or
    received between March 1, 2018 and March 1, 2020. This request includes material and
    communications sent by you or by any person acting on your behalf, including your
    attorneys.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) terms “material”
              and “communication” does not describe with reasonable particularity the
              item or category of items to be produced, as required. FED. R. CIV. P.
              34(b)(1)(A); Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408, 412
              (M.D.N.Y. 1992). “Although a [party] should not be denied access to
              information necessary to establish her claim, neither may a [party] be
              permitted to go fishing.” Surles v. Greyhound Lines, Inc., 474 F.3d 288,
              305 (6th Cir. 2007).

                  OBJECTION: Attorney work product / items produced in anticipation of
                  litigation.

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.


                  Answer. Subject to, and without waiving, the foregoing objections, no
                  documents responsive to the request as propounded are within Retzlaff’s


                                                                                             6
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 7 of 23 PageID #: 4707



                  actual or constructive possession except for correspondence sent by counsel
                  for Retzlaff (which plaintiff already has).



    REQUEST FOR PRODUCTION NO. 7:

            Produce any material and communication relating to Plaintiff that you have sent to
    or received from Denton DA. The scope of this request is materials and communications
    sent or received between March 1, 2018 and March 1, 2020. This request includes material
    and communications sent by you or by any person acting on your behalf, including your
    attorneys.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) terms
              “material” and “communication” does not describe with reasonable
              particularity the item or category of items to be produced, as required. FED.
              R. CIV. P. 34(b)(1)(A); Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408,
              412 (M.D.N.Y. 1992). “Although a [party] should not be denied access to
              information necessary to establish her claim, neither may a [party] be
              permitted to go fishing.” Surles v. Greyhound Lines, Inc., 474 F.3d 288,
              305 (6th Cir. 2007). Further, the documents sought are not relevant to any
              party’s claims or defenses and not reasonably calculated to the lead to the
              discovery of admissible evidence. FED. R. CIV. P. 26(b)(1).

                  OBJECTION: Attorney work product / items produced in anticipation of
                  litigation.

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.



    REQUEST FOR PRODUCTION NO. 8:

            Produce any material and communications relating to Plaintiff that you have sent
    to or received from Collin DA. The scope of this request is materials and communications
    sent or received between March 1, 2018 and March 1, 2020. This request includes material
    and communications sent by you or by any person acting on your behalf, including your
    attorneys.

    RESPONSE: Objection. The request’s use of the vague terms “Collin DA” does not
              describe with reasonable particularity the item or category of items to be
              produced, as required. FED. R. CIV. P. 34(b)(1)(A); Parsons v. Jefferson-
              Pilot Corp., 141 F.R.D. 408, 412 (M.D.N.Y. 1992). Furthermore, the
              documents sought are not relevant to any party’s claims or defenses and not

                                                                                             7
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 8 of 23 PageID #: 4708



                  reasonably calculated to the lead to the discovery of admissible evidence.
                  FED. R. CIV. P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.



    REQUEST FOR PRODUCTION NO. 9:

            Produce any material and communications relating to Plaintiff that you have sent
    to or received from any Law Enforcement Agent. The scope of this request is materials and
    communications sent or received between March 1, 2018 and March 1, 2020. This request
    includes material and communications sent by you or by any person acting on your behalf,
    including your attorneys.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) terms
              “material,” “communications,” and “Law Enforcement Agent fails to
              describe with reasonable particularity the item or category of items to be
              produced, as required. FED. R. CIV. P. 34(b)(1)(A); Parsons v. Jefferson-
              Pilot Corp., 141 F.R.D. 408, 412 (M.D.N.Y. 1992). “Although a [party]
              should not be denied access to information necessary to establish her claim,
              neither may a [party] be permitted to go fishing.” Surles v. Greyhound
              Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). Furthermore, the documents
              sought are not relevant to any party’s claims or defenses and not reasonably
              calculated to the lead to the discovery of admissible evidence. FED. R. CIV.
              P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.




    REQUEST FOR PRODUCTION NO. 10:

            Produce any material and communications of any kind that you have sent to or
    received from Isaac Lee Marquart a/k/a Sam Benneth. The scope of this request is materials
    and communications sent or received between August 1, 2018 and March 1, 2020. This
    request includes material and communications sent by you or by any person acting on your
    behalf, including your attorneys.




                                                                                             8
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 9 of 23 PageID #: 4709



    RESPONSE: Objection. The request’s use of the overbroad (as defined) terms
              “material” and “communications” fails to describe with reasonable
              particularity the item or category of items to be produced, as required. FED.
              R. CIV. P. 34(b)(1)(A); Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408,
              412 (M.D.N.Y. 1992). “Although a [party] should not be denied access to
              information necessary to establish her claim, neither may a [party] be
              permitted to go fishing.” Surles v. Greyhound Lines, Inc., 474 F.3d 288,
              305 (6th Cir. 2007). Furthermore, the documents sought are not relevant to
              any party’s claims or defenses and not reasonably calculated to the lead to
              the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.




    REQUEST FOR PRODUCTION NO. 11:

            Produce any material and communications of any kind that you have sent to or
    received from Jason Ryan De Keresforth Armitage. The scope of this request is materials
    and communications sent or received between August 1, 2018 and March 1, 2020. This
    request includes material and communications sent by you or by any person acting on your
    behalf, including your attorneys.

    RESPONSE: Objection. The request’s use of the overbroad (as defined) terms
              “material” and “communications” and inclusion of the inherently
              overbroad phrase “of any kind” fails to describe with reasonable
              particularity the item or category of items to be produced, as required. FED.
              R. CIV. P. 34(b)(1)(A); Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408,
              412 (M.D.N.Y. 1992). “Although a [party] should not be denied access to
              information necessary to establish her claim, neither may a [party] be
              permitted to go fishing.” Surles v. Greyhound Lines, Inc., 474 F.3d 288,
              305 (6th Cir. 2007). Furthermore, the documents sought are not relevant to
              any party’s claims or defenses and not reasonably calculated to the lead to
              the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1).

                  OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                  his rights under the Fifth Amendment due to Van Dyke having made police
                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.




                                                                                             9
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 10 of 23 PageID #: 4710



     REQUEST FOR PRODUCTION NO. 12:

             Produce any material communications of any kind that you have sent to or received
     from Corey Deonta Momot or any attorney representing Corey Deonta Momot. The scope
     of this request is materials and communications sent or received between August 1, 2018
     and March 1, 2020. This request includes material and communications sent by you or by
     any person acting on your behalf, including your attorneys.

     RESPONSE: Objection.      The request’s use of the undefined term “material
               communications” does not describe with reasonable particularity the item
               or category of items to be produced, as required. FED. R. CIV. P.
               34(b)(1)(A); Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408, 412
               (M.D.N.Y. 1992). “Although a [party] should not be denied access to
               information necessary to establish her claim, neither may a [party] be
               permitted to go fishing.” Surles v. Greyhound Lines, Inc., 474 F.3d 288,
               305 (6th Cir. 2007). Further, the documents sought are not relevant to any
               party’s claims or defenses and not reasonably calculated to the lead to the
               discovery of admissible evidence. FED. R. CIV. P. 26(b)(1).

                   OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                   his rights under the Fifth Amendment due to Van Dyke having made police
                   reports against Retzlaff regarding the subject of this discovery request. See
                   attached Exhibits 1 and 2.



     REQUEST FOR PRODUCTION NO. 13:

             Produce any communications relating to Plaintiff that you have sent to or received
     from any current or former client of Plaintiff. The scope of this request is materials and
     communications sent or received between March 1, 2018 and February 29, 2019. This
     request includes material and communications sent by you or by any person acting on your
     behalf, including your attorneys.

     RESPONSE: Objection. The request’s use of the overbroad (as defined) terms
               “communications relating to Plaintiff” fails to describe with reasonable
               particularity the item or category of items to be produced, as required. FED.
               R. CIV. P. 34(b)(1)(A); Parsons v. Jefferson-Pilot Corp., 141 F.R.D. 408,
               412 (M.D.N.Y. 1992). “Although a [party] should not be denied access to
               information necessary to establish her claim, neither may a [party] be
               permitted to go fishing.” Surles v. Greyhound Lines, Inc., 474 F.3d 288,
               305 (6th Cir. 2007). Furthermore, the documents sought are not relevant to
               any party’s claims or defenses and not reasonably calculated to the lead to
               the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1).

                   OBJECTION - Privilege: Retzlaff further declines to respond pursuant to
                   his rights under the Fifth Amendment due to Van Dyke having made police

                                                                                             10
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 11 of 23 PageID #: 4711



                  reports against Retzlaff regarding the subject of this discovery request. See
                  attached Exhibits 1 and 2.




     Respectfully submitted,



     By:           /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL
     State Bar No. 00787386
     Federal ID # 18465
     jdorrell@hanszenlaporte.com
     ANTHONY L. LAPORTE
     State Bar No. 00787876
     alaporte@hanszenlaporte.com
     14201 Memorial Drive
     Houston, Texas 77079
     Telephone 713-522-9444
     FAX: 713-524-2580
     ATTORNEYS FOR DEFENDANT TOM RETZLAFF




                                                                                            11
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 12 of 23 PageID #: 4712



                                 CERTIFICATE OF SERVICE

             I certify that on      4-20      , 2020, the foregoing was electronically filed using
     the Court’s CM/ECF filing system, which will provide notice and a copy of this document
     to the following if a registered ECF filer in the United States District Court for the Eastern
     District of Texas, Sherman Division.

            Mr. Jason Lee Van Dyke
            Plaintiff, Pro Se
            P.O. Box 2618
            Decatur, Texas 76234
            Telephone: 940-305-9242
            jasonleevandyke@protonmail.com



             /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL




                                                                                                12
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 13 of 23 PageID #: 4713




                               EXHIBIT 1
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 14 of 23 PageID #: 4714




        From: Jason Van Dyke <jason@vandykelawfirm.com>
        Subject: FW: Notice of Representation
        Date: October 26, 2018 at 9:40:33 AM CDT
        To: "Wicevich, Walker (PX) (FBI)" <wwicevich@fbi.gov>
        Cc: Jeffrey Dorrell <JDorrell@hanszenlaporte.com>, Kristin Brady
        <Kristin.Brady@TEXASBAR.COM>

        Special Agent Wicevich –

        I just received this from Mr. Retzlaff. It appears to be a letter to his attorney that he
        copied me on. He clearly intends to continue harassing and stalking my mother – a
        seventy year old senior citizen who is battling breast cancer – through interstate
        commerce. I understand that this is a violation of 18 U.S.C. 2281(A). If the FBI doesn’t
        want to do its job and put a stop to this, I understand. I am happy to speak with the
        officer at the Frisco Police Department who took my mother’s report.
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 15 of 23 PageID #: 4715




                               EXHIBIT 2
              Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 16 of 23 PageID #: 4716
              PAGEe          I ORI NUMBER                                                                                                             !NT~RNA~ IN!;IQ~!il                     EXCEPT!ONAL
                  1             TX2490000                                                   TEXAS
                                                                                             I
                                                                                                                                                     ~                                        CLEARANCE STATUS:
                                                                                         I                                                           O (A)Actlve                              O (A) Death of the Offender
r- INCIDENT NUMBER
;z                                                                                    IN<TIDENT REPORT                                               O   (CA) Closed by Antst                 O (B) Prosecution Oectined
        19--0601108                                                            APPROV~D (Lieutenant Anissa R. Satterfield)
t.l                                                                                                                                                  O   (CE) Closed by Exception             D IC) Extradruon Denied

-uz
Q DATE(S) OF INCIDENT
        0610412019
        TIME(S) OF INCIDENT                                        I
                                                                       IR
                                                                              AGENCY NAME
                                                                                             I

                                                                              Wise Cou~ty Sheriffs Office
                                                                                                                                                     O
                                                                                                                                                     O
                                                                                                                                                         (CO) Closed by Other Means
                                                                                                                                                         (l)lnai;tive
                                                                                                                                                                                              O (0) Victim Ref. to Cooperlte
                                                                                                                                                                                              O (E) Juvenile, No Custody
-
                                                                     DAY(S) OF INCIDENT
        08:57                                                        Tuesday
                                                                                                                                                     O   (U) Unfounded                        •   (N) Not Applicable
        DISPATCHER
        meinenh • meinenh                                                         I     TIME RECEIVED
                                                                                            9:05
                                                                                                               I    TIME ARRIVED
                                                                                                                        9 : 16
                                                                                                                                         REPORTING AREA                                       EXCEPT.CLEAR. DATE

                             UCRCOOE          I QFf~N~E ~TATUS:                             OFFENDER USEQ:                  O (N) Not Applicable I Burglary 1220) Location 14&19:                  I FORCED ENTRY?
         oFFe;sE• I
                                               O (A) Attempted •          (C) Completed    0     (A) Alcohol •                           0
                                                                                                                       (C) Cpts. Equip. (D) Drugs #PREMISES ENTERED?                                   O         O
        OFFENSE DESCRIPTION
                                13C

        OBSTRUCTION OR RETALIATION·13990D26
                                                                                            STATUTE
                                                                                            36.06 (c)
                                                                                                                        I ADDRESS OF OFFENSE
                                                                                                                          117 HILLCREST LANE, WISE COUNTY
                                                                                                                                                                                                           Yes         No



        b2l<A!!QI! ~OD~
        O
                                (Enter1)
             (01) AJrfBus/Traln Terminal
                                                            0O   (17) Liquor Store
                                                                 (18) Parlllng Loi/Drop Lot/Gnagt O
                                                                                                           0      (46) Fann hcility
                                                                                                                  (H) Gambling FacUlty/Caslno/Race
                                                                                                                                                         W~PON       FORCE:        (Max. 3)
                                                                                                                                                         ( For 1M5, place •A" In space Mtl to bor
                                                                                                                                                         ff weapon was an Automatic.)
        O                                                   O
        0O   (02) Bank/Savings & Loan
             (03) Sir/Night Club                            O
                                                            O
                                                                 (19) Rent.aUSlorage Facllity
                                                                 (20) Rnldenu!Homt
                                                                                                   O
                                                                                                           0          Trtc~
                                                                                                                  (48) lndustnal Sh                       _ O        (II) Rrtarm (Type noutated)           O   (90) Otller

        O
             (04) Church/Synagogue/Temple/Mosque
             (OS) CommerciaUOffice Building                 O
                                                                 (21) Restaurant
                                                                 (23) ServlcfJGu Station                   0
                                                                                                           0
                                                                                                                  (A9) Military tnmllitlon
                                                                                                                  (SO) P1rll/P11yground
                                                                                                                                                          _ O        (12) Handgun
                                                                                                                                                          _ o (131 Rifle
                                                                                                                                                                                                           O
                                                                                                                                                                                                           O
                                                                                                                                                                                                               (9S) Unknown
                                                                                                                                                                                                               (99) None
t.l O                                                       O
(/:)    O
        0O
             (06) Con11/\1ctlon Ske
             (07) Convenience Store                         0O   (24) Specialty Store
                                                                 (2S) Other/UnMown                 O
                                                                                                                  (51) RHI Area
                                                                                                                  (52) School • Coltege/Un~rslty    '     _ O       (14) Shotgun
zt.l         (08) OepartsnenUDlscount Store
             (09) Drug S1ore/Doctor's OffteelHospilal
                                                                 (37) Abandoned/Condemned
                                                                      Slructure
                                                                                                   O
                                                                                                   O
                                                                                                                  (SJ) School· ElementlrylSecondary
                                                                                                                  (54) Shelter • Mlsslon/Homele~
                                                                                                                                                          _o (1S)OtherRrurm
        O                                                   O                                      O                                                      O    (20) Knife/Cutting lnslru. (Aa, etc.)
~
~
0
        O
        O
             (10) Field/Woods
             (t1) Govemmen1/Pub0c Building
             (12) Grocery/Supermmet
                                                            O
                                                                 (38) Amusement Par11
                                                                 (39) Arena/Stadium/Fairgrounds/
                                                                      Coliseum                     O
                                                                                                            0     (SS) Shopping Mall
                                                                                                                  (56) Tribal Lands
                                                                                                                  (S7) Community Center
                                                                                                                                                          0    (30) Blunl Object (Club, etc.)
                                                                                                                                                          O    (35) Motor Vthlcfe (As wHpon)
        O                                                   O
        0O   (13) Highw1y/Road/Alley/Street/Sldew1lk
             (14) HottUMoteUEtc.                            O
                                                            O
                                                                 (40) ATM Separate From Bank
                                                                 (41) Auto Dealership New/Used                                                            O
                                                                                                                                                          O
                                                                                                                                                               (40) Penonll Wupons (Hands, ttc.)



        O
             (15) JaiUPrison/Penltenliiry/CorrectJons
                  Facility
             (16) LaktlWalttWaylBeacll
                                                            0O   (42) Camp/Campground
                                                                 (44) Daycare Faclllty
                                                                 (45) DodUWharl/Frelght/Modal Tennlnal
                                                                                                                                                          0
                                                                                                                                                               (SO) Poison
                                                                                                                                                               (60) Explosives
                                                                                                                                                          O    (65) Flrellncendlary Oevlce
        TYPE CRIMINAL ACTIVITY:             (Max. 3)                                                                ])'.PE GANG A~TIVITY:      (Mu.3)     D    (70) NarcoUcs/Drugs/
        0O   {B)Buying
             (C) Cultivate/Manufacture/Publish
                                                           O
                                                           O
                                                                (0) OperatlngfPromoting/Asslstlng
                                                                (P) PossHslng/Conuallng
                                                                                                                    O   (G) Other Gang
                                                                                                                                                          O
                                                                                                                                                                   Sleeping Piiis
                                                                                                                                                               (8S) Asphyxiation
                                                                                                                    O   (J) Juvenile Gang
        O                                                  O
        O
             {D) Olstributing/Selling
             (E) Exploiting Children                       0    (T) TransportfTransmitllmport
                                                                (U) UslnglConsuming                                 O   (N) None/UMnown                  ~IA~ MQTlllAUQ CBIM~;


            VICTIM#
              1
                       I   NAME:          Last,        First,
                                          VANDYKE, JASON LEE
                                                                                                     Middle               I   DRIVER'S LICENSE
                                                                                                                                                         None (No Bia s)
                                                                                                                                                           I  OR. LI. STATE    I soc. SEC. NO.             ID~T~-OF     BIRTH

        RESIDENT ADDRESS:               Stretl                     City                      St.ate        I ZIP                       RE~T!QN~HIP QF I!:!I~ ~~Tlf!I TQ QFEE!!Q~R~
                                                                                                                                       (dteck relatlomhJp under appropri•lt offender numberj:
        IJ{;CUPATION        -                                                     I   RESIDENT PHONE
                                                                                                                                         #I 02 #3 #4 #S #6 117 #8 #9 #10                     VICTIM WAS:
                                                                                                                                                                                         (SE) Spouse
        ATTORNEY
                                                                                                                                         §§88888888                                      (CS) Common-law Spouse

                                                     1 •~(M) Male
                                                                                                                                         BBHH§H~
        EMPLOYMENT PHONE                                                                                                                                                                 (PA) Parent
                                                                                  O   (F) Female              O    (U) Unknown                                                           (SS) Sibling
                                                                                                                                                                                         (CH) Child
        ETHNIC;                                  .                                        AGE:                                                                                           (GP) Grandparent
        O   (H) Hispanic        •   (N) Nonhlspanic            O   (U) Unknown             Exact Age __.lL
                                                                                                                                          =88080000
                                                                                                                                         "'    0 ODDO                                    (GC) Grandchild
                                                                                                                                                                                         (IL) In-Law


                                                                                           §0
         ~                                                                                       Range_ / _
        • (W)White
        O (B) Bbck
                           O 01 American Indian
                           O (A) Aslan/P1elflc Islander
                                                        O          (U) Unknown                   (NN) Under 2' Hn. Old
                                                                                                 (NB) 1-6 Days Old
                                                                                                                                            =B88B8BBB
                                                                                                                                         '" ggoooooao
                                                                                                                                                                                         (SP) Stepparent
                                                                                                                                                                                         (SC) Stepcllild

                                                                                                                                         0 DODOO 0                                       (SS) StepJ!bllng


r--
~
                                                                                                 (BB) 7-364D7,s Old                                                                      (OF) Othtr Family Member
         RES. STATUS;                                                                            (99) Over 98 "'· Old

u
        • (R) Ruldent   O (N) Nonresident    O (U) Unknown             O                         (00) UnMown
                                                                                                                                         8888888888
                                                                                                                                         0080000008
                                                                                                                                                                                         (AQ) Acquaintance
                                                                                                                                                                                         (FR) Frierid

->      ~TIMTYf~i       • Pl lndlvldual O (B) BusinHs O (F) Rnancial lnstlluUon O (U) Unknown
        O (G) Government O (R) Religious O (S) Society/Public O (0) Other
        V!CT!M IHJYRY; {Mn 5)           O (M) Apparenl Minor Injury        THIS VICTIM RELATED
                                                                                                                                         OD 000000
                                                                                                                                         0000000000
                                                                                                                                                                                         (NE) Neighbor
                                                                                                                                                                                         (BE) Babyslttee (baby)
                                                                                                                                                                                         (BG) Boyfrlend/Glrillfend
                                                                                                                                         QQDQODOOOO                                      (CF) Child of Boyfrlerid/Glrifrifnd
                                                                                                  D §
                                                                                                  TO WHICH OFFENSES?
           (N) None
        '" (B) Apparent Broken Bones                 B   (0) Olher Major Injury
                                                                                                 BB
                                                                                                 •    ~1      ~         #1 O #10
                                                                                                                                         8888888888                                      (HR) Homosexual Ret1tlonship
        : (I) Posslblt Internal Injury
           (L) Severe Laceration                     0   (T) loss of Teeth
                                                         (U) UnconsdousnHs              "    #9
                                                                                                      #2
                                                                                                      #3
                                                                                                              #5        #4 otllen:
                                                                                                                                         gooooooooa
                                                                                                                                             QDODQDQQ
                                                                                                                                                                                         (XS) Ex·Spouse
                                                                                                                                                                                         (EE) Employee
                                                                                                                                                                                         (ERi Employer


            ..,..,._,
        AGGRAVATED ASSAUl T/HOMICIDE CIRCUMSTANCES
                                                                                                                                         ~ BBBBB888B
                                                                                                                                                                                         (OK) Otllerwlse Known
        Aggrpytled Amutt/Myrder:
        ~
                                     (mu.2)
                                                                     0
                                                  Nealiaen1 Manslauahter:

                                                                     §
                                                                                 (enter 1)
                                                     (30) Chlld Playing With Wupon
                                                                                                                                                                                         (RU) Relationship Unknown
            ..... ..........o...
                  ~,
          (031 Drug Duling
          (~ Gangland
                                                     (31) Gun.Cleaning Accident
                                                     (32) Hunting Acddent
                                                     (33) Ot!ler Hegllgerit Weapon ~ndling
                                                                                                                                         8BBBBBBE!ElEI                                   (ST) Stranger
                                                                                                                                                                                         (VO) Victim was Offender
                                                                                                                                               O
          (OS) Juvenlle Gang
          (06) Lover's Quarrel                                       0
                                                     (3') Otller Negligent Kllllngs
                                                                                                                                               B
                                                                                                                                       ADQ!TIONAt
                                                                                                                                       4UST!FIABLE
                                                                                                                                                                  (A) Crimlnal Attacked Polfce Officer
                                                                                                                                                                  (B) Criminal Attacked Fellow Police Officer
                                                                                                                                                                  (C) Criminal Attacked Clviflan
        § (07) Mercy Killing
          (08) Other Felony Involved
          (09) Other Circumstances                                   B
                                                  Justi61ble Homicide:       (enter 1)
                                                     (20) Criminal Killed by Private Citizen
                                                                                                                                       ~
                                                                                                                                       CIRC.:
                                                                                                                                       (ent.er 1)
                                                                                                                                                                ~ (0) Criminal All.empted Flight from a Crime
                                                                                                                                                                  (£)Criminal Kiiied In Commission of a Crime
                                                                                                                                                                  (F) Criminal RHlsted Arrest
          (10) Unknown Circumstances                 (21) Criminal Killed by Police Ofricer                                                                       (G) Unable to Oe1erm!ne/Not Enough Information
 ::;:
 c
 <
        REPORT DATE
         06/04/2019                 I   DAY
                                        Tue
                                                 I
                                                 TIME (Mllltary)
                                                  8: 57
                                                                          IREPORTING OFFICER
                                                                           Sergean t John C. Mosley                       I    CODE#
                                                                                                                               9385
                                                                                                                                          APPROVING SUPERVISOR
                                                                                                                                          Lieut enant Anissa R. Satterfl
                                                                                                                                                                                     I   COOE #
                                                                                                                                                                                         6229
                                                                                                                                                                                                       I
                                                                                                                                                                                                       DATE APPROVED
                                                                                                                                                                                                        0610512019
               Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 17 of 23 PageID #: 4717
                                                                                        INCIDENT REPORT
Q                    I                  I                         I                       I
                                                                                        REPORTINGOFFICER                                   CODE#          I VICTIM NAME
<
         PAGE#
           2
                     DATE
                     06/04/2019
                                          1Nc10ENT NUMBER
                                          19-0601 108
                                                                      ORI# rB· 1
                                                                  TX2490000             Sergeant John C. Mosley                        I    9385            VANDYKE, JASON LEE

~
         ARRESTEE#             NAME       Last,
                                          RETZLAFF, THOMAS CHRISTOPHi:R
                                                                                Finl,      I                             Middle,
                                                                                                                                                     I
                                                                                                                                                     AKA

t.:l
f-
         OFFENDER#
                 1
                               RESIDENT ADDRESS
                               ..                        Street                                            City                                      State
                                                                                                                                                                     IQ  7:249
                                                                                                                                                                                                     I      DATE OF BIRTH

en
t.:l     RESIOENT PHONE                              I EMPLOYMENT/SCHOOL PHONE                 I   DRIVER'S LICENSE                                      OR. LI. STATE I       SSH
0:::
0:::     ARREST LOCATION                             I OCCUPATION                                        I Pl.ACE OF EMPLOYMENT                      I    ARREST TYPE:   O (0) On View Arrest

-w
<
~ ETHNIC:
         ~               •
              0 (HJ Hispanic
                             (M) Male       O
                                            O
                                   (N) Nonhisp.
                                                  (F)female
                                                • (U)Unk.
                                                                  0   (U)Unk.       ~
                                                                                    EXACT AGE      _g_
                                                                                                                  M!JLT. ARRE~T INOIC.:
                                                                                                                       0 (Cl Count Arrestee
                                                                                                                                                     O
                                                                                                                                                     0
                                                                                                                                                           O (S) SummonsJCited O (f) Taken Into Cust.
                                                                                                                                                         (M)Multiple
                                                                                                                                                         (N)N/A
                                                                                                                                                                                                            Al
                                                                                                                                                                                (Max. 21 (PllCt "A" In blink If 1utom1rlcl
                                                                                                                                                                                  O (01)Unanned O (16) Ulegal
0 RACE      O (WJ White O (8) 81atk O (I) American Indian
                                                                                    AGE RANGE:
                                                                                                   --to
                                                                                     O (99) Over 98 Yrs. Old
                                                                                                                  OISPO~ITION
                                                                                                                    O
                                                                                                                               OF JUVENILE:
                                                                                                                        (H) Handled within Department
                                                                                                                                                                               ,_O (11) Flrnnn
                                                                                                                                                                               ,_O (121 Handgun
                                                                                                                                                                                                              Cutting
                                                                                                                                                                                                              Instr.
z:         O ~) Aslan/P~ific Islander • (U) Unknown                                  O (00) Unlu'lown               O
w
c.. RES. STATUS: O (R)Resldent         UCRARR.CODE I OFFENSE NAME      I                                                      ARREST DATE        I
                                                                                                                        (R) Referred outside Oej>artment
                                                                                                                                                 :RREST TRANSACT.
                                                                                                                                                                                  O (13) Rifte
                                                                                                                                                                               ,_O (14) Shotgun
                                                                                                                                                                                                         0 (17)Club/
                                                                                                                                                                                                              Blackjack I
t.. O (N) Nonres. • (U) Unlu'lown
0        HEIGHT      I   WEIGHT     I   BUILD                     I   HAIRCOlOR                IHAIR STYLE
                                                                                                                          I   HAIR LENGTH                   I EYECOlOR
                                                                                                                                                                               ,_O (ISi Other Ftreann Brus Kn.
                                                                                                                                                                                                     I      SKIN TONE
         5'09"           180                                          BRO· Brown                                                                              BRO· Brown

t;i;;l
          ARRESTEE#            NAME       Lut,                               first.                                      Middle,
                                                                                                                                                     I
                                                                                                                                                     AKA

w
f-
          OFFENDER#            RESIDENT ADDRESS          Strtet                                            City                                      Stale           I   Zip                         I      DATE OF BIRTH

en
w        RESIDENT PHONE                              I EMPLOYMENT/SCHOOL PHONE                 I   DRIVER'S LICENSE                                      OR. LI. STATE         I
                                                                                                                                                                               SSH
a::
o=:      ARREST LOCATION                             I OCCUPATION                                        I PLACE OF EMPLOYMENT                       IO  ARREST TYPg;    O (0) On View Arrest

-
<
o=:
w
         ~    O (M) Mate          O (F)Female
    ~ O (H) Hispanic O (N) Nonhlsp.
                                                  0 (U)Unk.
                                                  0 (U)Unk.
                                                               AGE:
                                                               EXACT AGE
                                                               AGE RANGE:
                                                                          ---  to
                                                                                                   - -
                                                                                                                  MUlT. ARREST IHO!C.;
                                                                                                                      O (C) Count Arrestee
                                                                                                                  D!~PQ~!I!Qlf Q[ ,!!,!~~NI~~;
                                                                                                                                                     O
                                                                                                                                                     0
                                                                                                                                                              (S) Summons/Cited O (f) Tak.en Into CusL
                                                                                                                                                          (M) Multiple
                                                                                                                                                          (H)H/A
                                                                                                                                                                               _o
                                                                                                                                                                                   W ~U.   ...l   I N ...   Al   .U.MNP' ...


                                                                                                                                                                                   (Max. 2) (Pl- "A" In bl•n-H lll!Omiltlc)
                                                                                                                                                                                     O (01) Unanned O {16) Olegal
                                                                                                                                                                                                                               .




Q ~ O (WJ White O (B) Black O (I) American Indian
z:
                                                                O (99) Over 98 Yrs. Old                             B   (H) Handled within Oej>artmenL                         _o
                                                                                                                                                                                         (1 I) Fireann
                                                                                                                                                                                         (12)Handgun
                                                                                                                                                                                                              Cutting
                                                                                                                                                                                                              Instr.

w
c..
           O (A) Asian/Pacific Islander O (U) Unknown
    BES. STATUS: O (R) Resident
c.. O (N) Honru. O (U) Unknown
                                                   I
                                       UCR ARR. CODE   OFFENSE NAME    I
                                                                O (00) Unknown
                                                                                                                          I   ARREST DATE        I
                                                                                                                        (R) Referred outside Oej>artment
                                                                                                                                                 :RREST TRANSACT.
                                                                                                                                                                                0
                                                                                                                                                                               _O
                                                                                                                                                                               _O
                                                                                                                                                                                              (IJ)Rlfle
                                                                                                                                                                                              (14)Shotgun
                                                                                                                                                                                                              0 (17)Clubl
                                                                                                                                                                                                                 8l1ckJ1ck I
                                                                                                                                                                                              (15) Other Flreann Brass Kn.
0        HEIGHT      I   WEIGHT     I   BUILD                     I   HAIR COLOR               IHAIR STYLE                 I  HAIR LENGTH                   I EYE COLOR                              I      SKINTONE




en                                                                              .
~
0
f-
-u
Q.
o=:
en
w
Q
r-
uC.J
~
QQ
:J
en
             Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 18 of 23 PageID #: 4718
                                                                                            INCIDENT REPORT
Q
-<!'.
         PAGE#
             3
                           DATE           I  INCIDENT#
                          0610412019 XX-XXXXXXX
                                                                         I REPORTING OFFICER
                                                                           Sergeant John.C. Mosley                                                I   CODE#
                                                                                                                                                        9385
                                                                                                                                                                I VICTIM NAME
                                                                                                                                                                  VANDYKE, JASON LEE
t.ll
..J
        YEAR               MAKE                             I MODEL                           I   ISTYLE             VIN                                                     I LICENSE NUMBER                            I
                                                                                                                                                                                                                         STATE

u
-x      OWNER'S NAME                                                                                     IADDRESS

t.ll
>
        TOP/SOLID COLOR                                                                 I SECOND COLOR                                                                  I DlSPQSrTIQ!j OF Rg~QVgR:t:
                                                                                                                                                                        Q (I) Impounded Q (R) Retmtd To Owner
t.ll
..J
        YEAR               MAKE                             I MODEL                               ISTYLE             VIN                                                     I LICENSE HUMBER                            I
                                                                                                                                                                                                                         STATE


-x
u       OWNER'S NAME                                                                                     IADDRESS

t.ll
>
        TOP/SOUD COLOR                                                                  I SECOND COLOR                                                                  IaQl~PQSl!IQN OF RECQVERY;
                                                                                                                                                                             O)lmpoundtd         a (R)RelmedToOwner
        OF. CODE            P. LOSS       P.DES.       OTY.        DESCRIPTION (Include serial number, mike, model, primary color)                                      OWNER               ITEM VALUE             RECOV. MTE




>
r-
et:
t.ll
Q.,
0
et:
Q.,




        TOTAL HUMBER VEHICLES STOLEN:                                    I TOTAL NUMBER VEHICLES RECOVERED:                       I
                                                                                                                                  TOTAL VALUE STOLEN:                             I TOTAL VALUE RECOVERED.

        ffiQP~RTY LQS~:                (t)None      {21 Bu:rnl!d   {3) Counterfetted/Forged       (4) D1magedl0tstroyedN1nd11Jud           (SI Recovered   (6) Stiled        (7) Stolen, etc:.         (8) Unll.
00
t.ll                T ;1..:scRll" l1UN:
                                                   (I') G1mbllf19 EqulptntM               (27) Rtc0rdlngt·AudloMsu1I                  (0) Anh1k S..ppbs/Accnsorits               (61) Lawn/Y~t11 Equlptntn1
Q       to1) Akcrlll                               (IS) HtlY)I Contlnlcdonllndustml       (24) Rtuullo1111 Vt~ln                      (O) Bulldlna MAeriols                      ('91 l.ofii:!g Equlpmtnl
        (02) Alc.ollOI                                  Equlptne111                       129) SITUctur.i.Sln~ Occupancy              (641 C~n;lltu111"'glf1slllo9               (70) l..dicu'MttfJUI Ull Equ!pmcnt
0        (01) AulomobUn                            (16)Hou1thold Good>                                                                      EquJjllllt<ldSuppln                  (11) MeWs. Hon·Pted04'1
u        (O&)BlcydH                                (11)Jewtlty/Prtcious M.n.tb/Gems
                                                                                          (10) SITUclure"Olhtr Owtllinvs
                                                                                          (II) S1TUclutt1.commtrd1118u1l11tU          l'$J Chtmic,its                            (12) Nuslul ln>1rwnenlS

>
E-
         (05)8usn
         (06JClolll&IFurs
                                                   (18)\Jllortock
                                                   (19) Mm~Jndist
                                                                                          (J2) Strvcwm lnd1111ri1UMJo.ulK1uring
                                                                                                          0



                                                                                          (JJ) Strvcwr... Pl&ldComm~nity
                                                                                                                                      (0) Coltclioo.slColedl'blos
                                                                                                                                      ('7)Cl'oj>s
                                                                                                                                                                                 (1J)Pfls
                                                                                                                                                                                 (7•) PbologripllldOpticaJ Equlptntilt
         (01) Con>pU1er H.,dw.,-elSoltwart         (20) Money                             (JI) S1TUcturn·SI0<1~                       ('I) ~umCJIWl'ersollll or Buslntn          (151 POIUl>lt Eltc1tonk Communlelllons
ci::     (Oii Consumable Goods                     (21) Hegotl1ble lnslTUmcntt            (JS) StrvclllrH-Ollltf                      1"1 Eaplo1IYH                              (7'1 RwutiooJll59of1• Equlpmtnl
t.ll     (09) CRditlOtbll Cardi                    (22) HOMf90~lblt lns11Umtftts          (35) Toots                                  (59) Firwm Aeceuorits                      (771 OU.tr
Q..      (10) DniallNucodu                         (2l) Ollie• Type Eq11il)IMnt           (31) Trucks                                 (S.)Futl                                   (78) Trifle~
0        (1 I) °"'91Hucolle Equlpmtnl
         (11) Fum Equlptntnt
                                                   12') OU.tr Motor Vtblclu
                                                   (25) Pu~1sM1ndb1g>JW1lltts
                                                                                          (ll) Vtllick PutslA«n-n
                                                                                          (l9) Wl!tnnll
                                                                                                                                      (6$) ldtnO'ly ~-nts
                                                                                                                                      (HJ ldtl!O'ly • lnunsiblt
                                                                                                                                                                                 (79) W11ttaaft Equipmtnl/Pans/Acussontt
                                                                                                                                                                                 (80) Wupons • OU.tr
0:::     (U)Flrunns                                (26) R1closl!Vs/VCRs/OVD PIJym         (I t) Aitullll P&m/A«ttsorltS               ('71 LIW Entorcemt•1 EQW!>mtrrt            (88) Ptndlng lnventoty (of Ptopeny)
Q.,
        DRUG TYPE                 WHOLE DRUG QUANTITY                         FRACTIONAL DRUG OUAHTITY                 DRUG MEASUREMENT                                               TYPE DRUG MEASUREMENT:
                                                                                                                                                                                       WEIGHT        CAPACITY
                                                                                                                                                                                       (GM) Grim      (ML)Mllmittf
0                                                                                                                                                                                      (KG) Kilogrim  (LT) Uttt
t..                                                                                                                                                                                    (OZ) Ounce     (FO) Fluid Ounce

-'-'z                                                                                                                                                                                  (LB) Pound

                                                                                                                                                                                       UNITS
                                                                                                                                                                                                      (GL)Gallon


~        DBUG D'.f~:                                                                                                                                                                   (OU) OoHge Unit (Pills, etc.)
0:::     (A) ·crack" Coalne            (0) Huoln              (G)Oplum                 (J) PSP                         (Ml Qlh£t ~U!ll~l!•I!          (Pl Qlhlt Qr:ygs                 (NP) Number of Pllnts
Q        (B)Coalnt                     (E)Mt rijulM           {Hl Qlhlt N•!lill~s      {IS} Other Hallucin!!Stns       (N) Blrbiturites               (U) Unknown Type Drug
         (C) Kaslllsh                  (F) MOfllhlnt          (l)LSD                   (L) Am£hetaminei/               (QI Qlh1r Qtl!rmanll           (X) Over 3 Drug Typa
                                                                                           Me ampheUmlnH

r..:    NAME:            List,                                  Firs\.                                Middle                           ~
                                                                                                                                                                                             ~
z                                                                                                                                      Q (M) M1lt
                                                                                                                                       0
                                                                                                                                                               ~
..J                                                                                                                                         (F)FtrNle          0 (00) Unknown                    0   (W)Whfte
Q..
        RESIOEHT ADDRESS:
                                                                                                                                       Q    (U)Unll.                                             0   (B)Bl1~k
                                      Stttet                        Clly                          Sute         Zlp
~                                                                                                                                       RESIDENT PKONE         EMPLOYi. PHONE                    O   (I) Americ.ln Indian
0                                                                                                                                                                                                O   (A) Asian/Paclfic Islander
u                                                                                                                                                                                                0   (U) Unknown
          Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 19 of 23 PageID #: 4719
                                                         CONFIDENTIAL SUPPLEMENT
     PAGE :I
          4
               I  DATE
                  06/04/2019
                               IINCIDENT NUMSeR
                                XX-XXXXXXX
                                                         ISergean~
                                                             I
                                                             REPORTING OFFICER
                                                                       John C. Mosley
                                                                                               I
                                                                                               CODE#
                                                                                                      9385
                                                                                                                IVICTIM NAME
                                                                                                                 VANDYKE, JASON LEE
     NAME:         List,                     Fim ,                              Middle         ill;       0 (U) Unk.   ~                   ~             0 (U)Unk.
\V
I
                                                                                               8 (fl(M)Mile
                                                                                                       ftfl\llt
                                                                                                                       O (00) Unknown      0 (W) White O (B) Bladt
                                                                                                                                           0 (1) American Indian
T
N
     RESIDENT ADDRESS:     Stred                      City              State
                                                                                     I   op
                                                                                                   RESIDENT PHONE          EMPL PHONE      O (A) Asian/Pacific
                                                                                                                                              Islander
E
s    NAME:         Last,                     Flrst,                             Middle         ill;
                                                                                               Q
                                                                                                        0 (UIUnk.      ~                   RACE:         0 (U) Unk.
                                                                                                                                           0 (W)White O (B) Black
s                                                                                                 (M)Milt
                                                                                               LI (fl Ftmalt           O   (00) Unknown
                                                                                                                                           0 (1) American Indian
E
s
     RESIDENT ADDRESS:     Street                     City              State        I   Zip
                                                                                                RESIDENT PHONE             EMPL PHONE      O (A) Asian/Pacific
                                                                                                                                              Islander

     NARRATIVE:
     1.0n 6-4-2019 at approximate ly 0905 hou r s , Sgt. Mosley was dispatched to the                                             wcso    lobby in
     regards to a harassment/retaliation report . Upon arrival, Mosley met with the complai nant
     identified as Jason Lee Van Dyke


     2.Jason stated he was being stal ked/harassed/retaliated ag                                    by an indi vidual named Thomas
     Christopher Retzlaff (008                                       Jason believes the issues started after he worked pro bono
     as an attorney to shut down a revenge pornography website PinkMeth and the identity theft website
     Dox6in.


     3.Jason has tried to file multiple reports with other law enforcement agencies. Jason has also
     sued Thomas t wice in an attempt to stop the harassment. On or around December 2018 , Jason changed
     his phone number and e-mail address to prevent further contact from Thomas . In February 2019,
     Jason moved from Crossroads , Texas. In April 2019, Jason moved to Wise County.


     4.Thomas continues to file false reports with the State Bar of Texas against Jason and post on a
     website called www.via viewfiles.net .                           Jason's current address , photograph of his residence, and a
     map were published to this website.


     5.Some of Jason ' s former supervisors have been targeted also . The website states a new article
     would be published soon. This has also occurred with some of his prior empl oyer s .


     6.Jason completed a witness statement and signed a prosecution form . The docume nts were scanned
     into this report . Mosley cleared with chis offense report.


     SUPPLEMENT fil             Lieutenant Anissa R. Satterfield - 6229                        06/05/2019              09: 11




     1.       Report r eviewed and apprvoed. Case forwarded to CID.                            6- 5-19
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 20 of 23 PageID #: 4720



                                WITNESS STATEMENT OF FACTS

                                                                                                CFS NUMBER19-          (}6 0 //at:
DATE:       ~- '-f- / ~                             PLACE:    _.,t.._.1 J._.C""5""'-D""'----- TIME STARTED:                 9 :i../O     A-

My name is         Jeeon lte._.U.. .. _e.._.n_ D.. . _.'/_lie_.E.__
                                                           ..      _       _ _ __ ____• I am                    _3_<7J__ years of age,
having been born on _           ~ - - - - - - -·                           I have completed        J.()       years of formal education. I
understand that I am not under arrest or detained in any manner concerning the events I am about to make known to
fA) G $0                                                                  . and   that I am, in fact. free to leave at any time. I reside at
(Address)_ _ __                                        _ _ _ _ __                    , (City)   -~~---'            (State) _ _ __
(ZiJ?)_                                    . My occupation is -----'--+-~~-- _ _ _ and I am employed by
                                                _ _ _ _ _ _ . My home telephone number is 1_ _
my work telephone number is ('-_              _,}   --=5_0J'1__..C......___, my pager telephone number is ('-_ _,) _SWT_.....,C_ _ _.
and my cellular telephone number is (                  ) -S1"1l.
                                                          =-"-----


I           h/\vt-            'eto bh rf\SStD~tr,/ko                             b i~on~ Cbtt.s~rht" freUJ..fC
w~o _T                (,tf •tVl t> Dot1; ci l<v                  In         nctr lco CA- ( wn0, fr12CV>.A for
 low cf'forctnMl,                     SvfD          hiM &;ice_               °'"'D      -Cr1e D to ~el h1n 6o /{'flve_
                                                                                                                              ot
                                                                      I

 ae,        g/one..           Of)     t'l1'n'(       0(('1~ lo~s.              Oo        ar f!f(Nni) dca·~'"'   JO/e,
r          chftl2tt)        -6t'2.P~or1t..
                                M'2                              ()vti,tr               q()b C-nA1I    AOt~ress                 w
 ere...V9rift        ~M tron (on{"1;,ft.6                         tr')t             Of'      pu~f1':>l,1flb t~~f /Vl~f11A61"'>·
    In     fe0r"~'7 6f dOl l,                             I           S<'IQ M7                 hovSe. A6
I have read each page of            thi~
                                   statement consisting of                -=3_
                                                                         page(s), each page of which bears my signature, and
corrections, if any, bear my initials, and I certify that the facts contained herein are true and correct. I also declare that l was
not told or prompted what to say in this statement.



This statement was completed at            /(JO~          (time) on the                    day   of_J_v_Yl__e.,"--- - ' dol flJ.



WITNESS:        ~~~~~-~~~--~~




Page_/_ of            3
                                                                                        s;g~tatem'"'
WCSO Wilow S111em<n1 offecu
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 21 of 23 PageID #: 4721


Witness Statement of Facts (continued)



                                                           ~~-                 5o       he.. woo/t.J    A)(;

  /ort':j('         hnv~ CA/ flDDre~Si.          VVF:L Cov'flb/ en
                                                      I        r1olfl()   lo
 or f\lovtiD Aeu} S.. d0(°1_ S1nre.. Mou1rJf::l here, he. ~8$
 C til1V>ufD {o hcrtNS~
   0                    1)1 e.. i~1ovsh f"(~l re~ds. -fa     Ox: St111fe-
 ~C "~ Te~) a.,o er ue&s,le. ~ wwL\/" U1f\V1ew Bies. net
 R.dz~ff 0ChK'S ownvJ5 :Tur') we,<t6e.              Ge.l1eve__ t~-b. he.-      r
 ei"lkrr OVJV>~ fw,~ we.-bs1te or ptov11)f) tl<::> Co//lfrvrf ~e{'lvSC..
 1he.. we~S1te.. h1'5> ercv1dV:i1 P'"'~ hhe() 1.-,tr Mf)broo t~rrl                                     Covlo
  ov1l7 ie hnowtt) lo hIM or ~IS fr HrJrJJe/.


 pu~l1s~ep               .M /       JJevJ    ADP f!S.S,   g         prl{Jre o~ M~ ~d~e... q no
 01       MAP          'fo  01 ·11.e.
                                fVl7     Vld/\'\L                    we~St-le ot) cJ r Al'will
  Mm d-1 <101°1. o~ or f)IOVVJJ) Jvh{, '1, dd(~ q {c.Jflf1t'fif
 ore(Y~ne{) on ~\/e 11Je~51fe. Ml)ict)61~, Gh~t (if (levJ "1(6Jc((..,.
 vJqu}o Gl pv~/,sheo ~rof) "1l!ov+ £,2wruo ~ t1oV>.fC4,
 Ashft7                M1ic~ef)          gVJD    lctnOV).l(Alf1dc~;// a1e
                                                    H.A,le'J       tc01e.
                         At Wl1,le.., Jf(o~s t fus,dCrrifes IV)
                                   to fVtff' clu "1+ ~"'u Df'Ju"Jh/ef'              1



·-ki dMl..    d          ror      rJ1so15 c/.t.,1     C IC~ St!"il
 11+ TLKkef' Af(p,n t Assoc 1er~5 / ll)c.,,. 1V) ft,c~ etf~Sotv
 Te'KftS. &e-1-2,/Aff h~s rreJ1vvsf; c""l f/\-c/.ep 1\11/ cltt11s
  [)1r ccCft Ollili) ~ we<o),k ~s preu(}Jsl1 ?~(1sk6




WITNESS: _ _ _ _ _ _ __


Page   ..d._ or-=3----
WCSO W-crms St11emm al'fl(IJ
l'ag<lctldup
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 22 of 23 PageID #: 4722
Witness Statcmenc of Facts (continued)




                                                              :   .......




 Rdz.J,J't Ms                               Gee.'1       cutJ v {c. lw          11£    Mvl l1P}!_   fe,/oni6         rY}
 TIXl6..                   h!Y:>         ht210     hi":> r~re.-,6,,./       r1i>-ds      to    ~1c;, ch /o,tr/
                                                                                                         1




 Vtt1tl1~vs /,{10()1)6                               t~ -re:~.              I     Do       r-ob     (?()1ec1~ n,I\&
  (l!-fi..JnfP                    will           eh15lct:ill7      h"11t"J M~                &vt     I      ()C) {;e}rf"'-
  ~L w1 II ccJV161V1 11e... 'fo                    frl/)C otlzt1s uVJ61 J
                                                              hflrhSS      MC..
  Bilton I~ f11ho1          ~rns6 h1M IV) Cuvf'f;.          T ~sh
 tiv~+ '7l  W'ffff'-11'(;-    Ge... tS<;veu {;(' Oth ctftr~t- uf
 1h 0 M~ Ch1,~l-or~" {Ce.,fz              f00 l~e.. Lh1r~ f::>t.j~e,,,
                                                              klf:P:
  fe/(M2                      dff'e~~                oP stti (61.,_g.                 ~~ .     Pevt1t)       (CJOC




WlTNESS: _                _       _ _ _ _ __


Page~ of                 ,:CS
WCSO Wicnc:n S1a.1cmtnt uf'F~tJ
P~gt? ind up        I
                    '
Case 4:18-cv-00247-ALM Document 206-6 Filed 08/21/20 Page 23 of 23 PageID #: 4723


                                   Wise County Sheriff's Offic~
                                             Sheriff Lane Akin
                                               200 Rook Ramsey Drive
                                                Decatur, Texas 76234
         (940) .627-5971                                                                  Fax (940) 627-3797

         Date: k- L/-J CJ
         CFS #: )q - (/(,(2 /Jaf"

         I certify the information 1 provided to_,a      fYJtJJk    '-I  , a certified peace officer, i~ trutfact
         l understand if the information is false or deceptive I ha'4committed the following offense:


                  § 37.08. FALSE REPORT TO PEACE OFFICER OR LAW ENFORCEMENT
                  EMPLOYEE. (a) ·A person ~mm its an offense if, with intent to
                  deceive, he knowingly makes a false statement that is material to a
                  criminal investigation and makes the statement to:
                          (1) a peece officer con.ducting the investigation; or
                          (2) any employee of a law enforcement agency that is
                  auth.orned by the agency to conduct the investigation and that the
                  actor knows is conducting the investigation.
                  (b) ln this section, "law enforcement agency" has the
                   meaning assigned by Article 59.0l, Code of Criminal Procedure.
                   (c) An offense und~r this section is a Class B masdemeanor.




                                                       J1&n        ~ v~n IX~f
                                                           Complainant's Printed Name             Date of Birth




                    Witness Signature .
